         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 1 of 24



 1 David C. Parisi (SBN 162248)
     dparisi@parisihavens.com
 2 Suzanne Havens Beckman (SBN 188814)
   shavens@parisihavens.com
 3 PARISI & HAVENS LLP
     212 Marine Street, Suite 100
 4 Santa Monica, CA 90405
   Telephone: (818) 990-1299
 5 Facsimile: (818) 501-7852
 6 Grace E. Parasmo (SBN 308993)
   gparasmo@parasmoliebermanlaw.com
 7 Yitzchak H. Lieberman (SBN 277678)
     ylieberman@parasmoliebermanlaw.com
 8 PARASMO LIEBERMAN LAW
   7400 Hollywood Blvd, #505
 9 Los Angeles, CA 90046
     Telephone: (646) 509-3913
10 Facsimile: (877) 501-3346
11 Attorneys for Plaintiffs Nick King, Jr.,
     Deena Fischer, and Elena Weinberger,
12 individually and on behalf of a class of
   similarly situated individuals
13
14                                  UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
     NICK KING, JR., DEENA FISCHER, and          ) Case No. _____________
17 ELENA WEINBERGER, Individually and on         )
   Behalf of All Others Similarly Situated,      ) CLASS ACTION COMPLAINT
18                                               )
                           Plaintiffs,           )
19          v.                                   )
                                                 )
20 BUMBLE TRADING, INC., and BUMBLE              )
   HOLDING LTD.,                                 )
21                                               )
                           Defendants.           )
22                                               )
23
24
25
26
27
28
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 2 of 24



1           Plaintiffs Nick King, Jr., Deena Fischer, and Elena Weinberger (“Plaintiffs”), individually
2    and on behalf of all others similarly situated, allege as follows based on personal knowledge of their
3    own acts and observations and, otherwise, upon information and belief based on investigation of
4    counsel:
                                         NATURE OF THE CASE
5
6           1.      Bumble Trading, Inc. and Bumble Holding Ltd. (together “Bumble” or
7    “Defendants”) own, operate, promote, and advertise a popular dating software application called
8    “Bumble.”
9           2.      Plaintiffs and class members are consumers in California who subscribed to the
10   company’s premium service, called Bumble Boost, and were charged fees for that service.
11          3.      Bumble’s Terms and Conditions of Use (the “Terms” see Exhibit A), which Bumble
12   claims is a contract between Bumble and consumers who use the app, fails to comply with
13   California’s dating service contract law (hereinafter “Dating Service Law” or “DSL”), Cal. Civ.
14   Code §§ 1694, et seq. The Terms do not inform consumers of their right to cancel the contract,
15   without penalty or obligation, within three business days, as required under California’s dating
16   service contract law. Cal. Civ. Code § 1694.2.
17          4.      Not only does Bumble fail to inform consumers of their right of rescission – Bumble
18   maintains a uniform practice and policy of denying refunds to consumers.
19          5.      Bumble’s written Terms and FAQs affirmatively represent that all purchases for
20   premium subscriptions are non-refundable, which directly violates the DSL. Bumble’s failure to
21   comply with the DSL renders Bumble’s contracts with consumers void and unenforceable.
22          6.      In addition, Bumble has a uniform policy and practice of automatically renewing
23   consumers’ premium subscriptions without obtaining affirmative consent prior to the consumer’s
24   purchase, without providing the auto-renewal terms in a clear and conspicuous manner prior to the
25   purchase, and without providing an acknowledgement identifying an easy and efficient mechanism
26   for consumers to cancel their subscriptions. Bumble also makes it exceedingly difficult and
27   confusing for consumers to cancel the premium service. These practices and policies violate
28
                                                       -2-
                                             Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 3 of 24



1    California’s Automatic Renewal Law, Cal. Bus. Prof. Code §§ 17600-17606, et. seq.
2            7.      Bumble’s conduct constitutes unlawful, unfair, and fraudulent acts and practices
3    under California’s Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”), and
4    California’s Unfair Competition Law (“UCL”), Business & Professions Code, §§ 17200, et seq.
5            8.      As a direct result of Bumble’s conduct, Plaintiffs and the class members suffered
6    economic injury in the loss of monies paid for premium subscriptions for Bumble’s dating and
7    social referral services, as well as loss of their rescission rights.
8            9.      Plaintiffs, on behalf of themselves and class members, seek restitution, declaratory,
9    injunctive, and other equitable relief, statutory damages, actual and treble damages, reasonable
10   attorneys’ fees and costs, and interest, as set forth below.
11                                                   PARTIES
12           10.     Plaintiff Nick King, Jr., is an individual residing in Los Angeles County, California.
13           11.     Plaintiff Deena Fischer is an individual residing in San Diego County, California.
14           12.     Plaintiff Elena Weinberger is an individual residing in Santa Clara County,
15   California.
16           13.     Defendant Bumble Trading, Inc. is a corporation organized under the laws of
17   Delaware, having is principal place of business in Dallas, Texas.
18           14.     Defendant Bumble Holding, Ltd., is a corporation organized under the laws of the
19   United Kingdom having its principal place of business in London, United Kingdom.
20                                       JURISDICTION AND VENUE
21           15.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C., §
22   1332, as amended by the Class Action Fairness Act of 2005, in that the aggregate claims of
23   Plaintiffs and the proposed class members exceed the sum or value of $5,000,000, exclusive of
24   interest and costs.
25           16.     There is minimal diversity of citizenship between Plaintiffs and the proposed class
26   members and Defendants in that each Defendant is headquartered outside of the state of California

27   and Plaintiffs are residents of California asserting claims on behalf of themselves and others who
28
                                                          -3-
                                                Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 4 of 24



1    reside in the State of California.
2            17.     This Court has personal jurisdiction over Defendants because each do business in
3    and have sufficient minimum contacts with this state, including within this District, and/or have
4    otherwise intentionally availed themselves of the markets in this state through the promotion,
5    marketing, and sale of their products and/or services in this state, and in this District, to render the
6    exercise of jurisdiction by this Court permissible under traditional notions of fair play and
7    substantial justice.
8            18.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial
9    part of the events giving rise to the claims occurred in this District.
10                                        FACTUAL ALLEGATIONS
11   Bumble’s Premium Subscription-Based Dating and Social Referral Service
12           19.     Bumble owns and operates a mobile software application called Bumble (the App).
13   Bumble offers, promotes, advertises, and provides dating and other social referral services directly
14   through the App.
15           20.     When the App is downloaded, the owner, developer, and publisher of the App is
16   identified as Bumble Holding, Ltd. According to Bumble, about 40 million people have
17   downloaded the App.
18           21.     Upon downloading the app, Plaintiffs and class members enter their names,
19   telephone numbers, addresses, photos and statistics into the App. Based on Bumble’s proprietary
20   algorithm, they are matched with other users through the App.
21           22.     Bumble’s premium subscription-based service is offered directly through the App.
22   The premium service is offered for intervals of time, such as one-week, three months, and six
23   months, each of which automatically renew at the end of the term, unless the consumer
24   affirmatively cancels their subscription prior to the end of the subscription period.
25           23.     The consumer’s purchase is an “In-App” purchase and the consumer is charged up
26   front for the subscription period.

27
28
                                                         -4-
                                               Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 5 of 24



1           24.       At all times during the class period, the premium subscription was offered for a fee.
2    Today, the cost of the premium subscription ranges from $8.99 to $139.99.
3                     Bumble’s Terms Violate California’s Dating Service Contract Law
4           25.       California’s DSL is a set of consumer protection statutes that require companies that
5    offer dating services to advise consumers in writing that they have a right to cancel the dating
6    service contract and to assure that consumers are aware of that right to cancel. Cal. Civ. Code §§
7    1694.1 and 1694.2.
8           26.       Cal. Civ. Code § 1694(b) defines “online dating service” as any person or
9    organization engaged in the business of offering dating, matrimonial, or social referral services
10   online, where the services are offered primarily online, such as by means of an Internet Web site or
11   a mobile application. Cal. Civ. Code § 1694(b). The statute applies to companies, like Bumble, that
12   provide online dating services and dating services through a mobile application.
13          27.       Bumble claims that the Terms create a “contract between [the consumer] and
14   Bumble Trading Inc” and that “once [a consumer] access[es], view[s] or use[s] the App, [they] are
15   going to be legally bound by these Terms…” See Exhibit A.
16          28.       Bumble’s Terms constitute a “dating service contract” as that term is defined by Cal.
17   Civ. Code § 1694.
18          29.       According to the Terms, all purchases through the application are non-refundable.
19   Specifically, the Terms provide: “Once you have requested a Premium Service or In-App Product,
20   you authorize us to charge your chosen Premium Payment Method and your payment is non-
21   refundable.” See Exhibit A, section 5.
22          30.       Bumble’s FAQ’s also state that all purchases are non-refundable. See
23   https://bumble.com/en-us/faq# (“I’m not happy with my Bumble Boost subscription. How can I get
24   a refund? As stated in our Terms and Conditions, any purchases made in the Bumble app are non-
25   refundable.”).
26          31.       Bumble’s Terms are directly contrary to California consumers’ rights to cancel a

27   dating service contract or offer, until midnight of the third business day after the day on which the
28
                                                         -5-
                                               Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 6 of 24



1    buyer signs an agreement or offer to purchase those services. Cal. Civ. Code § 1694.1(a).
2            32.        Bumble’s Terms also fail to include provisions required by Cal. Civ. Code §§ 1694,
3    et seq. Specifically, Cal. Civ. Code § 1694.2, requires the following:
4            (b)(1) Every dating service contract shall contain on its face, and in close proximity to the
             space reserved for the signature of the buyer, a conspicuous statement in a size equal to at
5            least 10-point boldface type, as follows:

6
             “You, the buyer, may cancel this agreement, without any penalty or obligation, at any time
7            prior to midnight of the original contract seller's third business day following the date of this
             contract, excluding Sundays and holidays. To cancel this agreement, mail or deliver a signed
8            and dated notice, or send a telegram which states that you, the buyer, are canceling this
             agreement, or words of similar effect. This notice shall be sent
9            ................................................................................................................................................
                                                          (Name of the business that sold you the contract)
10           ..............................................................................................................................................”
11           (Address of the business that sold you the contract)

12
             (2) Paragraph (1) shall not otherwise apply to an online dating service if the online dating
13           service contract includes the statement in paragraph (1) in a clear and conspicuous manner
             in a stand-alone first paragraph of the contract.
14
15           (c)(1) The dating service contract shall contain on the first page, in a type size no smaller
             than that generally used in the body of the document, the name and address of the dating
16           service operator to which the notice of cancellation is to be mailed, and the date the buyer
             signed the contract.
17
18           (2) In the case of an online dating service contract, if the name of the dating service operator
             and the email address that can be used for cancellation appears in the first paragraph of the
19           contract, in a type size no smaller than that generally used in the body of the document, the
             other requirements of paragraph (1) shall not apply.
20
21
             33.        As a result of Bumble’s violations of California’s DSL, Bumble’s Terms are “void
22
     and unenforceable.” Cal. Civ. Code §1694.4(a).
23
             34.        Bumble violates the law and systemically denies Plaintiffs and class members’
24
     requests for refunds.
25
             35.        Moreover, by affirmatively informing Plaintiffs and class members that they are not
26
     entitled to obtain a refund, Bumble chills the ability of consumers to exercise their statutory
27
     rescission rights.
28
                                                                              -6-
                                                               Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 7 of 24



1           36.     Other comparable dating app services, such as Tinder, Match, and others inform
2    California residents of their right to cancel their subscription, without penalty or obligation, at any
3    time prior to midnight of the third business day following the date they subscribed. See e.g.,
4    https://www.gotinder.com/terms/us-2018-05-09 (last visited September 12, 2018);
5    https://www.match.com/registration/membagr.aspx (last visited November 5, 2018);
6    https://www.okcupid.com/legal/terms (last visited November 5, 2018).
7           37.     As a direct result of Bumble’s failure to comply with California’s DSL, Plaintiffs
8    and class members suffered economic injury in that they were deprived of funds due to be returned
9    to them pursuant to their cancellation and refund rights under the law, and they were deprived of
10   their statutory rescission rights to cancel their subscriptions, rescind their contractual agreements,
11   and obtain a refund under the DSL.
12                     Bumble’s Automatic Renewal Policy Violates California Law
13          38.     California’s Automatic Renewal Law, Cal. Bus. Prof. Code, §§ 17600-17606, was
14   enacted in December 2010. The stated intent of the Legislature was “to end the practice of ongoing
15   charging of consumer credit or debit cards or third-party payment accounts without the consumers’
16   explicit consent for ongoing shipments of a product or ongoing deliveries of service.” See Cal. Bus.
17   Prof. Code § 17600.
18          39.     Cal. Bus. Prof. Code § 17602(a) makes it unlawful for any business that makes an
19   automatic renewal or continuous service offer to a consumer in California to do any of the
20   following:
21          (1) Fail to present the automatic renewal offer terms or continuous service offer
            terms in a clear and conspicuous manner before the subscription or purchasing
22          agreement is fulfilled and in visual proximity, or in the case of an offer conveyed
            by voice, in temporal proximity, to the request for consent to the offer….
23
24          (2) Charge the consumer’s credit or debit card, or the consumer’s account with a
            third party, for an automatic renewal or continuous service without first obtaining the
25          consumer’s affirmative consent to the agreement containing the automatic renewal
            offer terms or continuous service offer terms….
26
            (3) Fail to provide an acknowledgment that includes the automatic renewal or
27          continuous service offer terms, cancellation policy, and information regarding how
            to cancel in a manner that is capable of being retained by the consumer….,
28
                                                         -7-
                                               Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 8 of 24



1           40.     Cal. Bus. Prof. Code § 17602(b) provides as follows:
2           A business that makes automatic renewal offer or continuous service offer shall
            provide a toll-free telephone number, electronic mail address, a postal address if the
3           seller directly bills the consumer, or it shall provide another cost-effective, timely,
            and easy-to-use mechanism for cancellation that shall be described in the
4           acknowledgment specified in paragraph (3) of subdivision (a).

5           41.     Cal. Bus. Prof. Code § 17601(a) defines the term “automatic renewal” to mean “a

6    plan or arrangement in which a paid subscription or purchasing agreement is automatically renewed

7    at the end of a definite term for a subsequent term.”

8           42.     Cal. Bus. Prof. Code § 17601(b) defines the term “automatic renewal offer terms” as

9    the following clear and conspicuous disclosures:
            (1) That the subscription or purchasing agreement will continue until the consumer
10          cancels.
11          (2) The description of the cancellation policy that applies to the offer.
            (3) The recurring charges that will be charged to the consumer's credit or debit card
12          or payment account with a third party as part of the automatic renewal plan or
            arrangement, and that the amount of the charge may change, if that is the case, and
13          the amount to which the charge will change, if known.
14          (4) The length of the automatic renewal term or that the service is continuous, unless
            the length of the term is chosen by the consumer.
15          (5) The minimum purchase obligation, if any.
16          43.     Under Cal. Bus. Prof. Code § 17601(c) “clear and conspicuous” or “clearly and
17   conspicuously” means in larger type than the surrounding text, or in contrasting type, font, or color
18   to the surrounding text of the same size, or set off from the surrounding text of the same size by
19   symbols or other marks, in a manner that clearly calls attention to the language.
20          44.     Cal. Bus. Prof. Code § 17603 provides:
21          In any case in which a business sends any goods, wares, merchandise, or products to
            a consumer, under a continuous service agreement or automatic renewal of a
22          purchase, without first obtaining the consumer's affirmative consent as described in
            Section 17602, the goods, wares, merchandise, or products shall for all purposes be
23          deemed an unconditional gift to the consumer, who may use or dispose of the same
            in any manner he or she sees fit without any obligation whatsoever on the consumer's
24          part to the business, including, but not limited to, bearing the cost of, or
            responsibility for, shipping any goods, wares, merchandise, or products to the
25          business.
26          45.     Bumble, through the App, offered and continues to offer consumers in California
27   (including Plaintiffs and class members) dating, matrimonial and/or social referral services using a
28
                                                        -8-
                                              Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 9 of 24



1    plan or arrangement in which a paid subscription is automatically renewed at the end of a definite
2    term. Bumble’s premium subscriptions were, and are, “automatic renewal” plans under Cal. Bus.
3    Prof. Code § 17601(a).
4           46.     Plaintiffs and class members entered, and continue to enter, into transactions to
5    purchase a premium subscription from Bumble, where Bumble delivered, and continues to deliver
6    dating, matrimonial or social referral services for a fee, and Bumble charged, and continues to
7    charge, Plaintiffs and class members.
8           47.     Bumble charged, and continues to charge, Plaintiffs and class members for premium
9    subscriptions. However, Bumble has done so, and continues to do so, without first obtaining
10   Plaintiffs and class members’ affirmative consent to the agreement containing the automatic
11   renewal offer terms or continuous service offer terms.
12          48.     Bumble fails to present the automatic renewal offer terms or continuous service offer
13   terms in a clear and conspicuous manner before the subscription or purchase agreement is fulfilled.
14          49.     Bumble also makes it exceedingly difficult and confusing for consumers to cancel
15   their premium subscription. Bumble fails to provide consumers with an acknowledgement that
16   includes the automatic renewal or continuous service offer terms, cancellation policy, and
17   information on how to cancel in a manner that is capable of being retained by Plaintiffs and class
18   members, in violation of Cal. Bus. & Prof. Code § 17602(a)(3).
19          50.     In fact, Bumble does not provide consumers with an acknowledgement that identifies
20   a toll-free telephone number, electronic mail address, or postal address, or another cost-effective,
21   timely, and easy-to-use mechanism for cancellation, in violation of Cal. Bus. & Prof. Code §
22   17602(b).
23          51.     Bumble’s premium subscription for dating and social services is a product provided
24   to Plaintiffs and class members. California Automatic Renewal Law provides that, “[in] any case in
25   which a business sends any goods, wares, merchandise, or products to a consumer, under a
26   continuous service agreement or automatic renewal of a purchase, without first obtaining the

27   consumers affirmative consent as described in Section 17602, the goods, wares, merchandise, or
28
                                                        -9-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 10 of 24



1    products shall for all purposes be deemed an unconditional gift to the consumer, who may use or
2    dispose of the same in any manner he or she sees fit without any obligation whatsoever on the
3    consumers’ part to the business….”
4           52.     As a result, the services provided to Plaintiffs and class members under the
5    subscription plan shall for all purposes be deemed an unconditional gift to them, and Plaintiffs and
6    class members who may use such services in any manner they see fit without obligation to Bumble.
7    Cal. Bus. & Prof. Code § 17603.
8           53.     As a result of Bumble’s violation of the Automatic Renewal Law, Plaintiffs and class
9    members suffered economic injury in that they paid for services they neither wanted nor expected to
10   be obliged to pay for.
11                                 Plaintiff King’s Individual Allegations
12          54.     On or about September 6, 2018, Plaintiff King subscribed to a one-week subscription
13   to Bumble Boost.
14          55.     At the time he subscribed, Plaintiff King believed he was purchasing a one-week
15   subscription for $8.99; he did not expect to be charged again.
16          56.      Upon the expiration of the one-week subscription, Plaintiff King no longer used, nor
17   did he want, the premium service.
18          57.     However, Bumble automatically renewed the one-week subscription and continued
19   to charge Plaintiff King $8.99 on a recurring, weekly basis six times (including the initial charge).
20          58.     At the time Plaintiff King subscribed to Bumble Boost, Bumble failed to present the
21   automatic renewal offer terms or continuous service offer terms in a clear and conspicuous manner
22   before he made his purchase, which was a violation of Cal. Bus. & Prof. Code §17602(a)(1).
23          59.     Bumble failed to first obtain Plaintiff King’s affirmative consent to the agreement
24   containing the automatic renewal offer terms or continuous service offer terms, which was a
25   violation of Cal. Bus. & Prof. Code §17602(a)(2).
26          60.     On or about September 6, 2018, Bumble emailed Plaintiff King with an

27   acknowledgment that his Bumble Boost subscription had been activated. The acknowledgement
28
                                                       -10-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 11 of 24



1    failed to provide Plaintiff King with the automatic renewal or continuous service offer terms,
2    cancellation policy, and information on how to cancel in a manner that is capable of being retained
3    by him, which was a violation of Cal. Bus. & Prof. Code § 17602(a)(3). The acknowledgment also
4    failed to provide a toll-free telephone number, electronic mail address, or postal address, or another
5    cost-effective, timely, and easy-to-use mechanism for cancellation, which was a violation of Cal.
6    Bus. & Prof. Code § 17602(b).
7           61.      On October 18, 2018, Plaintiff King notified Bumble via email that he did not
8    authorize the five additional weekly charges and requested instructions on how to cancel his Boost
9    subscription. He also requested a refund of the additional charges.
10          62.      Bumble notified Plaintiff King that all purchases through the mobile app are non-
11   refundable, as stated in the Terms.
12          63.      Bumble’s refusal to issue a refund is contrary to the Automatic Renewal Law, which
13   deems products provided in violation of the statute to be a gift to consumers. Cal. Bus. & Prof.
14   Code § 17603.
15          64.      Had Bumble complied with the Automatic Renewal Law, Plaintiff King would have
16   been able to read the auto renewal terms and cancel his subscription prior to the expiration of the
17   initial subscription period. As a direct result of Bumble’s violations of the Automatic Renewal Law,
18   Plaintiff King suffered economic injury.
19          65.      In addition, at the time Plaintiff King subscribed to Bumble Boost, Bumble’s Terms
20   failed to include the mandatory provisions required by Cal. Civ. Code § 1694, et seq., including
21   notice of his rescission rights. Instead, the Terms omitted the required language and contained
22   language about non-refundability of payments that is directly contrary to the law. As a result,
23   Bumble’s Terms are “void and unenforceable,” under Cal. Civ. Code §1694.4(a) and Bumble
24   cannot enforce them against Plaintiff King with respect to the refundability of the unauthorized
25   auto-renewal charges.
26          66.      The facts giving rise to Plaintiff King’s claims are materially the same as the

27   class(es) he seeks to represent.
28
                                                         -11-
                                                Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 12 of 24



1                                  Plaintiff Fischer’s Individual Allegations
2           67.     On or about September 16, 2018, Plaintiff Fischer purchased six months of Bumble
3    Boost for $79.99.
4           68.     At the time Plaintiff Fischer subscribed to Bumble Boost, Bumble’s Terms failed to
5    include the mandatory provisions required by Cal. Civ. Code § 1694, et seq., including notice of her
6    rescission rights. Instead, the Terms omitted the required language and contained language about
7    non-refundability of payments that is directly contrary to the law.
8           69.     Plaintiff Fischer started to experience technical issues with her account, including an
9    inability to edit or delete the “About Me” in her user profile, which impaired her ability to use and
10   enjoy the dating service.
11          70.     Plaintiff Fischer demanded a refund and expressed her intent not to be bound by the
12   contract several times, including but not limited to on October 27, 2018.
13          71.     Bumble denied Plaintiff Fischer’s repeated requests, and advised that her
14   “subscription was cancelled when [she] deleted [her] account,” that she was not eligible for a
15   refund, and that under the Terms, no refunds are allowed.
16          72.     Bumble’s refusal to issue a refund is contrary to Plaintiff Fischer’s right to obtain a
17   refund of the services not actually received. Cal. Civ. Code §1694.4(d).
18          73.     To date, more than ten days have passed since Plaintiff Fischer cancelled the
19   contract, yet she has not been refunded any portion of the subscription fee paid to Bumble.
20          74.     Because Bumble’s Terms failed to comply with California’s DSL, they are “void and
21   unenforceable.” Cal. Civ. Code §1694.4(a).
22          75.     As a direct result of Bumble’s violations of California’s DSL, Plaintiff Fischer
23   suffered injury in the loss of monies and loss of her statutory rescission rights.
24          76.     The facts giving rise to Plaintiff Fischer’s claims are materially the same as the
25   class(es) she seeks to represent.
26                               Plaintiff Weinberger’s Individual Allegations

27          77.     On or about September 30, 2018, Plaintiff Weinberger subscribed to a six month
28
                                                        -12-
                                               Class Action Complaint
         Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 13 of 24



1    subscription to Bumble Boost for $79.99.
2              78.   At the time Plaintiff Weinberger subscribed to Bumble Boost, Bumble’s Terms
3    failed to include the mandatory provisions required by Cal. Civ. Code § 1694, et seq., including
4    notice of her rescission rights. Instead, the Terms omitted the required language and contained
5    language about non-refundability of payments that is directly contrary to the law.
6              79.   Within three business days of the purchase, Plaintiff Weinberger notified Bumble
7    electronically, via Bumble’s in-app “Contact Us,” of her intent not to be bound by the contract as
8    she did not want Bumble Boost and she demanded a refund.
9              80.   In response, Bumble informed Plaintiff Weinberger that purchases made through the
10   App were non-refundable pursuant to the Terms.
11             81.   Bumble’s refusal to issue a refund is contrary to Plaintiff Weinberger’s right to
12   cancel her contract and obtain a refund under Cal. Civ. Code §1694.1.
13             82.   To date, more than ten days have passed since Plaintiff Weinberger cancelled the
14   contract; however, Bumble has not issued a refund.
15             83.   Because Bumble failed to comply with California’s DSL, Bumble’s Terms are “void
16   and unenforceable.” Cal. Civ. Code §1694.4(a).
17             84.   As a direct result of Bumble’s violations of California’s DSL, Plaintiff Weinberger
18   suffered injury in the loss of monies to which she was entitled and loss of her statutory rescission
19   rights.
20             85.   The facts giving rise to Plaintiff Weinberger’s claims are materially the same as the
21   class(es) she seeks to represent.
22    CONSUMERS COMPLAIN ABOUT INJURIES RESULTING FROM BUMBLE’S AUTO-
              RENEWAL AND NO-REFUND POLICIES AND PRACTICES
23
24             86.   Bumble’s uniform practices of renewing consumers’ subscriptions without their

25   consent and knowledge, making it difficult for consumers to cancel their subscriptions, and denying

26   refunds have injured consumers.

27             87.   The websites of Consumer Affairs and the Better Business Bureau provide some
     examples that chronicle these common grievances:
28
                                                       -13-
                                              Class Action Complaint
     Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 14 of 24



       I joined for a week and have continued to be charged despite canceling my account. When
1      offered membership selections initially, I opted to try it for a week for the price of $8.99
       instead of the less expensive deal of by the month. I chose this because I did not want more
2      than one charge. I have contacted the business by email because none of the phone numbers
       available online actually work. After several days I got an automated response that I had to
3      cancel myself on their app. I wasn't able to find this information which is why I contacted
       them in the first place. I reopened my account so that I could follow their cancel directions,
4      but the menu options they listed were not listed when I followed their directions. I want to
       be refunded all but the one week that I agreed to pay. I also want to make sure that I am
5      removed from their billing and will not be charged or solicited again.
6      https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
       1000144974/complaints
7
8      I have been trying to cancel Bumble for 2 months. I cannot cancel thru iTunes due to no
       subscription button. I’ve emailed them twice. I cannot find a phone number for them. It was
9      renewed again today. I want this subscription cancelled and today’s charge reimbursed.
       Thank you. https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
10     1000144974/complaints

11
       I purchased a one week subscription and it automatically renewed. Yes, it was in the fine
12     print, but most reputable companies will give you your money back on the subsequent
       renewal, just to be decent. Not Bumble!...
13     https://www.consumeraffairs.com/entertainment/bumble.html
14
       To whom it may concern, Bumble and Google Play will not refund you 80$ after they auto
15     charge you if you didn't cancel the subscription. I contacted both parties the day of the 80$
       charge, and both would not honor refund. This is poor business practices. Please don't
16     support a business that won't refund you a charge the day of the auto charge!!!
17     https://www.consumeraffairs.com/entertainment/bumble.html?page=2

18
       I subscribed to bumble premium free trial and didn’t realize that they would auto-charge me
19     for the $49.99 premium version that I had not noticed any upgraded features or anything.
       Immediately after the charge, I asked for a refund and bumble said I would have no recourse
20     for a refund…
       https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
21     1000144974/complaints
22
       I began using Bumble Dating App in Jan '18. I purchased (what I thought was) a 1-time
23     amount of "coins" to make contact with male dates. I authorized my credit card to be
       charged $8.99. I noticed today a debit "Social Payments" for $8.99 on my statement. I was
24     curious so I searched the amount and found this debit for "Social Payments" has been
       recurring weekly since March 2018. I contacted my bank for help. The bank wasn't able to
25     explain the charge or find a contact number for the company making the recurring debit.
       Upon investigation, the bank found that "Social Payments" has been making debits of $8.99
26     WEEKLY out of my account since Jan '18. I'm not happy about this. I did NOT authorize
       recurring WEEKLY charges. I decided to Google "Social Payments" and found that its a 3rd
27     party vendor Bumble Dating App uses. There's no direct number for Bumble only this
       email: ************************…
28
                                                 -14-
                                        Class Action Complaint
     Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 15 of 24



       https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
1      1000144974/complaints.
2
       I downloaded the app and was casually browsing through it, a few menus kept popping up
3      and before I knew it I received a message telling me my credit card would be charged for
       $79.99 for services that I did not ask for or authorize. I immediately attempted to contact
4      Customer service but they have no phone number listed, so instead I kept receiving
       automated emails telling me I would not receive a refund for this purchase I never made…
5      this is a predatory company that scams people and takes advantage of those who aren’t very
       tech savvy or don’t watch their money closely, stay away at all costs.
6
       https://www.consumeraffairs.com/entertainment/bumble.html.
7
8      Their app is horrible to use, no flexibility. AND... you have to be EXTREMELY careful
       where you click or they STEAL money from you without your consent. I signed up for 1
9      week to try it out and was so disappointed with this piece of crap that I wanted to cancel but
       of course, there is no easy way to do that. I clicked on one area that I thought might be the
10     place to do that, and low and behold, they charge me $50!!! Without any authorization. I
       HATED paying $10 for 1 day for the week I signed up for... let alone have them STEAL
11     $50 for making it so difficult to get out of their ** site. I am absolutely LIVID!!!
       https://www.consumeraffairs.com/entertainment/bumble.html.
12
13     I wanted to purchase 15 "coins" for $19.99 on July 25, 2018 throught the app on my Visa
       card. I accidentally purchased 2 of the exact same product. It wasn't clear that the purchase
14     had gone through and I pressed the "buy" button again, only to see on my credit card
       statement I had been charged twice. I contacted Bumble, and there robot automatic response
15     team, said, "sorry, no refunds." This was clearly a mistake. If I wanted to purchase 30 coins
       (as I did by accident), I could have paid $34.99 foro 30 coins, rather than buying them at a
16     higher price. After some research, I soon found that accidental purchases are very common
       with Bumble. It may be a design flaw, but after realizing how easily they dismiss customer
17     concerns, it feels as if a large part of their revenue is made by customer mistakes. This
       practice is unethical and fraudulent.
18
       https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
19     1000144974/complaints

20
       I thought when I signed up that it would be a monthly deduction. I did not know they would
21     deduct all the payments all at once. Within a few minutes of signing up I wanted to cancel
       and Bumble to refund my money. They do not have a phone number to contact them. The
22     agreement is misleading and I would like them to refund me my full payment. I believe I
       cancel my membership that same day.
23     https://www.bbb.org/us/tx/austin/profile/online-dating-services/bumble-0825-
       1000144974/complaints
24
25     …I paid $49.99 for 3 months of service and they refuse to refund me so I filed a dispute
       with my bank. Entire company is a SCAM!!! STAY FAR FAR AWAY!!!
26
       https://www.consumeraffairs.com/entertainment/bumble.html.
27
28
                                                 -15-
                                        Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 16 of 24



1                                          CLASS ALLEGATIONS
2           88.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil
3    Procedure, Rules 23(a), (b)(2), (3), and (c)(4), on behalf of themselves and the following classes of
4    consumers (each a “class member” of the “Class” or “Classes”):
5                   Plaintiffs Weinberger and Fischer seek to represent the following class:
                    California Dating Service Contract Class (“DSL Class”): All persons
6                   within California who purchased Defendants’ premium subscription, any
                    time from four years prior to the date this action is first filed through the date
7                   of certification.
8                   Plaintiff King seeks to represent the following class:
                    California Automatic Renewal Class (“ARL Class”): All persons within
9                   California who, any time from four years prior to the date this action is first
                    filed through the date of certification, purchased Defendants’ premium
10                  subscription and had their credit card, debit card, and/or a third-party
                    payment account charged as part of Defendants’ automatic renewal program
11                  or a continuous service program.
12          89.     Excluded from the Classes are Defendants as well as Defendants’ affiliates,
13   employees, officers and directors. Plaintiffs reserve the right to amend the definitions of the classes
14   if discovery or further investigation reveals that the class should be expanded or otherwise
15   modified.
16          90.     Numerosity/Impracticability of Joinder: The members of each Class are so numerous
17   that joinder of all members would be impracticable. Plaintiffs reasonably estimate that each of the
18   proposed Classes consists of hundreds of thousands of consumers. Class members can be identified
19   through Defendants’ business records.
20          91.     Commonality and Predominance: Common questions of law and fact predominate
21   over any questions affecting only individual members of the Classes. These common legal and
22   factual questions, which do not vary from one class member to another and which may be
23   determined without reference to the individual circumstances of any class member, include, but are
24   not limited, to the following:
25          a.      Whether Bumble’s Terms are void and unenforceable under California’s DSL;
26          b.      Whether Bumble’s No-refund policy violates California’s DSL;
27          c.      Whether Bumble’s Terms and No-Refund Policy violate the CLRA,
28
                                                        -16-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 17 of 24



1           d.      Whether Bumble’s Terms and No-Refund Policy are an unfair, illegal and/or
2                   fraudulent act or practice under the UCL;
3           e.      Whether Bumble imposed an automatic renewal or continuous service provision
4                   without first obtaining the Plaintiffs’ and class members’ affirmative consent to do
5                   so;
6           f.      Whether Bumble failed to present the automatic renewal offer terms or continuous
7                   service offer terms in a clear and conspicuous manner before the premium
8                   subscriptions were fulfilled;
9           g.      Whether Cal. Bus. Prof. Code § 17603, in conjunction with Cal. Bus. Prof. Code §
10                  17200, et seq. provides for restitution for money paid by class members in
11                  circumstances where the services provided by Bumble are deemed an unconditional
12                  gift;
13          h.      Whether, as a result of Bumble’s conduct, Plaintiffs and the class members suffered
14                  injury; and
15          i.      Whether, as a result of Bumble’s conduct, Plaintiffs and the class members are
16                  entitled to equitable relief and/or other relief, and, if so, the nature of such relief.
17          92.     Typicality: Plaintiffs’ claims are typical of the claims of the Classes because
18   Plaintiffs and all class members were injured by the same wrongful practices in which Bumble
19   engaged. Plaintiffs’ claims arise from the same practices and course of conduct that give rise to the
20   claims of the Classes and are based on the same or similar legal theories.
21          93.     Adequacy: Plaintiffs will fully and adequately protect the interests of the members
22   of the Classes they seek to represent and have retained class counsel who are experienced and
23   qualified in prosecuting class actions, including consumer class actions and other forms of
24   complex litigation. Neither Plaintiffs nor their counsel have interests contrary to or conflicting
25   with those of the Classes. Bumble has no defenses unique to Plaintiffs.
26          94.     Superiority: A class action is superior to all other available methods for the fair and

27   efficient adjudication of this controversy for, inter alia, the following reasons: prosecutions of
28
                                                        -17-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 18 of 24



1    individual actions are economically impractical for members of the Classes; the Classes are
2    readily definable; prosecution as a class action avoids repetitious litigation and duplicative
3    litigation costs, conserves judicial resources, and ensures uniformity of decisions; and prosecution
4    as a class action permits claims to be handled in an orderly and expeditious manner.
5             95.    Plaintiffs do not anticipate any difficulty in the management of this litigation.
6             96.    Bumble has acted or failed to act on grounds generally applicable to the Classes,
7    thereby making appropriate final injunctive relief with respect to the Classes as a whole.
8             97.    Without a class action, Bumble will continue a course of action that will result in
9    further damages to Plaintiffs and members of the Classes and will likely retain the benefits of their
10   wrongdoing.
11            98.    Based on the foregoing allegations, Plaintiffs’ claims for relief include those set forth
12   below.
                                          CLAIMS FOR RELIEF
13                                     FIRST CLAIM FOR RELIEF
                              Violation of Cal. Civ. Code, Section 1694, et seq.
14                            (On Behalf of Plaintiffs Fischer and Weinberger
                                            and the DSL Class)
15
              99.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully
16
     set forth herein. Plaintiffs Fischer and Weinberger bring this claim on their own behalf and on
17
     behalf of members of the DSL Class.
18
              100.   As a result of Defendants’ failure to comply with California’s DSL as alleged
19
     above, Plaintiffs and members of the DSL Class have been injured and suffered loss of monies
20
     paid for the premium subscription and loss of their rescission rights.
21
              101.   Pursuant to Cal. Civ. Code, §1694.4(c), Plaintiffs Fischer and Weinberger, on
22
     behalf of themselves and members of the DSL Class seek actual damages, treble damages, and
23
     reasonable attorney fees.
24                                   SECOND CLAIM FOR RELIEF
                                Violations of Cal. Civ. Code §§ 1750, et seq.
25                         (On behalf of Plaintiffs King, Fischer, and Weinberger
                                      and the DSL and ARL Classes)
26
              102.   Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully
27
     set forth herein. Plaintiffs bring this claim on behalf of themselves and on behalf of the DSL and
28
                                                        -18-
                                               Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 19 of 24



1    ARL Classes pursuant to the CLRA.
2             103.   Cal. Civ. Code § 1770(a)(14) specifically prohibits companies from “[r]epresenting
3    that a transaction confers or involves rights, remedies, or obligations that it does not have or
4    involve, or that are prohibited by law.”
5             104.   Bumble has a uniform policy and practice of representing that their transactions
6    with Plaintiffs and class members when purchasing premium subscriptions confer rights,
7    remedies, and obligations which are unenforceable and prohibited by law.
8             105.   By affirmatively representing to consumers that they are not entitled to a refund for
9    purchases of the premium subscription for dating services, Bumble has, and continues to,
10   represent that a transaction confers or involves rights, remedies, or obligations that it does not
11   have or involve, or that are prohibited by law.
12            106.   In particular, Bumble represented to Plaintiffs and class members that they do not
13   have any right to cancel the contracts and obtain refunds, when in fact, California’s DSL affords
14   them the right to rescission and to a refund.
15            107.   In addition, when Plaintiffs and class members notified Bumble of their intent not
16   to be bound by the contracts and/or demanded refunds, Bumble had, and continued to have, a
17   uniform policy and practice of denying such refund requests and advising consumers that they are
18   bound by the Terms, when, in fact, the Terms are void and unenforceable and there is a right to
19   cancel the contracts under California law.
20            108.   In addition, Bumble represented that it had the right to charge Plaintiffs and class
21   members’ debit cards, credit cards, or third party payment methods when in fact, Bumble did not
22   have these rights because it failed to comply with the Automatic Renewal Law as described
23   above.
24            109.   Plaintiffs and the class members reasonably relied upon and were deceived by
25   these material representations.
26            110.   As a direct result of Bumble’s representations, Plaintiffs Fischer and members of

27   the DSL Class were injured in that they lost their rescission rights as well as monies paid for the
28
                                                         -19-
                                                Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 20 of 24



1    premium subscription that should have been refunded to them.
2            111.    Had Bumble complied with its disclosure obligations under the Automatic Renewal
3    Law, Plaintiffs and class members would not have entered into the subscription or would have
4    cancelled the subscriptions prior to the renewal of the subscriptions, so as not to incur additional
5    fees.
6            112.    In accordance with Cal. Civ. Code § 1780(a), Plaintiffs and members of the DSL
7    and ARL Classes seek injunctive and equitable relief as to Defendants’ violations of the CLRA;
8    however, in accordance with Cal. Civ. Code § 1782(a) and (d), Plaintiffs will subsequently amend
9    their complaint to include a request for damages. Such injunctive relief may include requiring
10   Defendants to cease (i) representing to consumers that Bumble is entitled to automatically renew
11   their premium subscriptions; (ii) representing to consumers that they are not entitled to refunds of
12   moneys paid to Bumble for the premium subscription; and (iii) denying consumers requests for
13   refunds that are allowable under the law.
14                                       THIRD CLAIM FOR RELIEF
                    Violations of California Business & Professions Code §§ 17200, et seq.
15                          (On behalf of Plaintiffs King, Fischer, and Weinberger
                                        and the DSL and ARL Classes)
16
             113.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully
17
     set forth herein. Plaintiff brings this claim on behalf of themselves and on behalf of each member
18
     of the DSL and ARL Classes.
19
             114.    Defendants have engaged in unlawful, unfair or fraudulent business acts and/or
20
     practices within the meaning of the UCL California Business & Professions Code, sections 17200,
21
     et seq. Defendants need only violate one of the three prongs of the statute to be held strictly liable.
22
             115.    Bumble’s business acts and practices are “unlawful” because they fail to comply
23
     with Cal. Civ. Code §§ 1694, et seq., Cal. Bus. Prof. Code §§ 17600-17606, and the CLRA, as
24
     alleged herein.
25
             116.    Plaintiffs reserve the right to identify additional provisions of the law violated by
26
     Defendants as further investigation and discovery warrants.
27
             117.    The UCL prohibits any “unfair business act or practice.” Bumble’s No-Refund
28
                                                       -20-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 21 of 24



1    Policy, its failure to notify consumers of their right to cancel the contract, and its automatic
2    renewal of their premium subscription without obtaining proper consent and authorization and
3    failing to provide the acknowledgement required by the Automatic Renewal Law constitute
4    “unfair” business acts or practices.
5           118.      The gravity of the harm to Plaintiffs and members of the Classes outweigh any
6    arguable utility of Bumble’s conduct. Plaintiffs’ injuries are substantial, are not outweighed by
7    any countervailing benefit to consumers or competition, and are not ones that consumers could
8    have reasonably avoided.
9           119.      Defendants’ conduct offends California public policy tethered to California’s DSL,
10   the California Automatic Renewal Law, and the CLRA.
11          120.      Defendants’ actions are immoral, unethical, and/or unscrupulous, and offend
12   established public policy, and have injured Plaintiffs and other members of the Classes.
13          121.      Defendants had other reasonably available alternatives to further their legitimate
14   business interests, other than the conduct described herein, such as adequately disclosing the
15   notice of consumers’ rights to cancel contacts with Defendants and obtaining affirmative consent
16   before automatically renewing the premium subscription of Plaintiffs and class members.
17          122.      The UCL prohibits any “fraudulent . . . business act or practice.” In order to prevail
18   under the “fraudulent” prong of the UCL, a consumer must allege that the fraudulent business
19   practice was likely to deceive members of the public.
20          123.      Absent the disclosures required by Cal. Civ. Code §§ 1694, et seq., California
21   consumers were never informed of their rights to cancel contracts with Bumble, without penalty
22   or obligation.
23          124.      Further, Defendants’ affirmative representation to consumers of the non-
24   refundability of all purchases through the App, including premium subscriptions, is material and
25   misleads consumers into believing that they are obliged to incur fees and costs and that they are
26   bound on a dating service contract, when in fact, they are not bound on such contract and/or have

27   a right to cancel such contract and obtain a refund for fees incurred for their premium
28
                                                        -21-
                                               Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 22 of 24



1    subscriptions. This conduct violates the “fraudulent” prong of the UCL.
2            125.     Plaintiffs and members of the DSL and ARL Classes have suffered economic
3    injuries as a direct and proximate result of the unlawful, unfair, and fraudulent business practices
4    of Defendants.
5            126.     Pursuant to Section 17203 of the UCL, Plaintiffs, on their own behalf and on behalf
6    of the DSL and ARL Classes seek restitution and a court order enjoining Defendants from such
7    future misconduct and any other such orders that may be necessary to rectify the unlawful, unfair,
8    and fraudulent business practices of Defendants.
9            127.     All products received from Bumble in violation of the Automatic Renewal Law
10   constitute unconditional gifts and, therefore, Plaintiffs and class members seek restitution in the
11   amount of the subscription payments.
12           128.     Plaintiffs bring this action as private attorneys general, and to vindicate and enforce
13   an important right affecting the public interest. Plaintiffs and the DSL and ARL Classes are
14   therefore entitled to an award of attorneys’ fees under Code of Civil Proc. § 1021.5 for bringing
15   this action.
                                     FOURTH CLAIM FOR RELIEF
16                                         Declaratory Judgment
                    (On Behalf of Plaintiffs Fischer and Weinberger and the DSL Class)
17
             129.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully
18
     set forth herein. Plaintiffs Fischer and Weinberger bring this claim on their own behalf and on
19
     behalf of each member of the DSL Class.
20
             130.     By virtue of Bumble’s failure to comply with the DSL, Cal. Civ. Code §§ 1694, et
21
     seq., as alleged herein, its Terms are void and unenforceable. Despite this, Bumble continues to
22
     attempt to enforce the Terms as contracts between Plaintiffs and class members. When
23
     consumers, including Plaintiffs and class members, notify Bumble of their intent not to be bound
24
     by the contract and/or demand a refund, Bumble has a uniform policy of ignoring or outright
25
     denying such requests pursuant to the Terms. Accordingly, there is an actual controversy between
26
     the parties, requiring a declaratory judgment.
27
             131.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, Plaintiffs and class
28
                                                        -22-
                                               Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 23 of 24



1    members seek a declaratory judgment that Bumble’s contracts with Plaintiffs and class members
2    are void and unenforceable.
3           132.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2202, the Court is
4    authorized to grant “further necessary or proper relief based on a declaratory judgment or
5    decree… after reasonable notice and hearing, against any adverse party whose rights have been
6    determined by such judgment.” Plaintiffs and class members seek an injunction to prevent
7    Bumble from enforcing the Terms against Plaintiffs and class members and any other relief the
8    Court deems necessary and proper based on a declaratory judgment.
9           133.    Plaintiffs bring this action as a private attorney general, and to vindicate and
10   enforce an important right affecting the public interest. Plaintiffs and the DSL Class are therefore
11   entitled to an award of attorneys’ fees under Code of Civil Proc.§ 1021.5 for bringing this action.
12                                         PRAYER FOR RELIEF
13          WHEREFORE, Plaintiffs King, Fischer, and Weinberger on behalf of themselves and the
14   DSL and ARL Classes, respectfully pray:
15         a)      For an order certifying this action as a class action, appointing Plaintiffs Fischer and
16                 Weinberger as a representative of the DSL Class and Plaintiff King as a representative
17                 the ARL Class, and appointing their attorneys as counsel for the Classes;
18         b)      A declaration that Bumble’ Terms are void and unenforceable;
19         c)      For actual, statutory, and treble damages for all applicable claims in amounts to be
20                 proven at trial;
21         d)      For an order permanently enjoining Bumble from engaging in the unlawful practices
22                 alleged herein;
23         e)      For any and all other relief available under the various statutory causes of action
24                 asserted herein, including but not limited to disgorgement of profits received through
25                 Defendants’ unfair business practices and restitution;
26         f)      For an award of attorneys’ fees, costs, and expenses;

27         g)      For an award of pre and post-judgment interest; and
28
                                                       -23-
                                              Class Action Complaint
        Case 5:18-cv-06868-NC Document 1 Filed 11/13/18 Page 24 of 24



1         h)     For such other and further relief as may be just and proper.
2                                        JURY TRIAL DEMAND
3          Plaintiffs hereby demand trial by jury of all issues so triable.
4
5    Dated: November 13, 2018                     Respectfully submitted,

6
7                                                 By: ___/s/David C. Parisi________________
                                                  David C. Parisi
8                                                 dparisi@parisihavens.com
                                                  Suzanne Havens Beckman (SBN 188814)
9                                                 shavens@parisihavens.com
                                                  PARISI & HAVENS LLP
10                                                Santa Monica, CA 90405
                                                  Telephone: (818) 990-1299
11                                                Facsimile: (818) 501-7852
12                                                Grace E. Parasmo (SBN 308993)
                                                  gparasmo@parasmoliebermanlaw.com
13                                                Yitzchak H. Lieberman (SBN 277678)
                                                  ylieberman@parasmoliebermanlaw.com
14                                                PARASMO LIEBERMAN LAW
                                                  7400 Hollywood Blvd, #505
15                                                Los Angeles, CA 90046
                                                  Telephone: (646) 509-3913
16                                                Facsimile: (877) 501-3346
17                                                Attorneys for Plaintiffs Nick King, Jr.,
                                                  Deena Fischer, and Elena Weinberger,
18                                                individually and on behalf of a class of
                                                  similarly situated individuals
19
20
21
22
23
24
25
26

27
28
                                                      -24-
                                             Class Action Complaint
